Citation Nr: 0509659	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to presumptive service connection for fatigue due 
to undiagnosed illness or a medically unexplained 
multisymptom illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961 and from June 1991 to January 1992.  His DD Form 215 
indicates that he served in Southwest Asia from July 1991 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the case was transferred 
to the Winston-Salem, North Carolina RO, which is presently 
handling the current appeal.  This case was before the Board 
in December 1998 and July 2000 when it was remanded for 
additional development.

By a February 2005 statement, the veteran's representative 
raised the issue of entitlement to an effective date earlier 
than March 1, 2002, for the award of service connection for 
fibromyalgia.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue of entitlement to service 
connection for disability manifested by fatigue, due to 
undiagnosed illness.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the issue on appeal, the Board notes that 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.

The Board regrets the further delay in this matter.  However, 
for the reason noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send a 
letter to the veteran that provides the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  It should also undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO or the AMC is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
presumptive service connection for 
fatigue due to an undiagnosed illness or 
a medically unexplained multisymptom 
illness on a de novo basis in light of 
all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



